Citation Nr: 0503613	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1970 and from November 1972 to November 1976, with active 
duty in support of Operation Desert Shield/Storm from January 
1991 to June 1991, as well as periods of active duty for 
training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In September 2002, the veteran testified 
from the RO at a videoconference hearing held before the 
undersigned sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  Chronic skin disability was not shown in active service, 
and the evidence does not demonstrate that the veteran's 
current skin disability, lichen planus, is related to active 
service.  


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In this case, in an August 2001 letter the RO provided the 
veteran appropriate notice relevant to his claim.  This 
letter notified the veteran that evidence necessary to 
substantiate his service connection claim must show an injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease, a current physical or mental disability 
and a relationship between his current disability and an 
injury, disease or event in service.  The RO notified the 
veteran that if they were not already of record, VA would get 
his service medical records and would also get other military 
service records, if necessary.  The RO also notified that 
veteran that VA would get any VA medical records or other 
medical treatment records he identified and told him he could 
submit his own statements or statements from others 
describing his disability symptoms.  In addition, the RO 
notified the veteran that he should identify private medical 
records that would support his claim and that VA would 
request those records for him.  The RO also notified the 
veteran that he could get records himself and send them to VA 
and he could give VA a medical opinion from his own doctor 
regarding a relationship between his current disability and 
an injury, disease, or event in service.  

In the August 2001 letter, the RO further explained that VA 
would try to help him get such things as medial records, 
employment records, or records from other Federal agencies if 
he provided enough information so that VA could request them.  
The RO notified the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Further, in an April 2004 letter, the VA Appeals Management 
Center (AMC) notified the veteran of what evidence had been 
obtained and told him that a VA medical examination was being 
scheduled for him in connection with his claim.  The AMC 
notified the veteran of the action he should take if, after 
having been notified of the appointment date, he wished to 
re-schedule the examination.  In that letter, the AMC also 
explained that the law stated that when a claimant, without 
good cause, fails to report for an examination or 
reexamination, the claim shall be rated based on the evidence 
of record.  In addition, the AMC requested that the veteran 
notify VA of any other evidence or information he thought 
would support his claim and requested that he send VA any 
evidence in his possession.  

The Board is satisfied that VA has provided all notice as 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  To 
the extent that any procedural error in the timing of VA's 
notice to the veteran may be found in that it was not until 
after the initial RO decision that VA provided explicit 
notice to the veteran to provide all evidence in his 
possession, it is the judgment of the Board that such error 
has not harmed the veteran.  See 38 U.S.C.A. § 7261(b) (West 
2002).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, relevant service records, and all 
available VA treatment records pertinent to the veteran's 
claim.  These include records identified by the veteran at 
his September 2002 hearing.  The AMC scheduled the veteran 
for a VA examination with the purpose of obtaining 
information concerning current disability and a medical 
opinion as to any relationship to service.  The veteran 
failed to report for that examination.  He did not explain 
the cause for his failure to report, nor has he asked that 
the examination be rescheduled.  The claim must, therefore, 
be decided on the evidence of record.  See 38 C.F.R. § 3.655 
(2004).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  To the extent possible, 
relevant data has been obtained for determining the merits of 
the veteran's claim, and no further assistance that might 
substantiate the claim is required.  

Background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the September 2002 hearing, the veteran testified that he 
first discovered he had a skin condition when he was in 
service in Vietnam in 1969.  He testified that he received 
medical treatment during that period of service.  He also 
testified that he continued to have skin problems in his next 
period of active service from November 1972 to November 1976 
but did not seek medical care and instead treated himself 
with over-the-counter ointments, which he continued to do 
after service.  He also testified that he was scheduled for 
an upcoming VA dermatology visit.  

The report of the VA dermatology clinic visit referred to by 
the veteran shows that in November 2002 the veteran reported 
a 30-year history of an intermittent rash on his lower back 
and both arms.  He described it as a scaly rash, which itched 
and scabbed up.  He stated that it started as a patch on his 
forehead, which went away with some cream.  Examination 
showed multiple hyperpigmented papules and slightly scaly 
plaques on the lower back.  The initial clinical diagnosis 
was eczematous dermatitis, and medications were prescribed.  
Pathological analysis of a punch biopsy resulted in an 
assessment of lichen planus.  The physician continued the 
medications and noted that she explained to the veteran about 
the possible chronic nature of the condition.  

This medical evidence establishes that the veteran has 
current skin disability, diagnosed as lichen planus.  On 
review of the veteran's service medical records, the Board 
finds that as the veteran testified, he received treatment 
for skin complaints in service.  

In this regard, service medical records show that in December 
1969, while he was in Vietnam, the veteran complained of rash 
on his forehead, and the examiner said there was a 
maculopapular rash of the face plus evidence of 
pseudofolliculitis.  He was referred to a dermatology clinic 
for evaluation.  In a consultation report dated in 
January 1970, the dermatologist stated the veteran had acne 
vulgaris with impetigo contagiase of the forehead.  He said 
there was little or no evidence of pseudofolliculitis barbae.  
He ordered culture and sensitivity tests and prescribed 
erythromycin, betadine scrubs and Viocort cream.  A 
chronological record dated four days later noted a request 
for no haircut or shaving due to dermatology problem.  The 
remaining records for the veteran's first period of active 
service include no complaint, finding or diagnosis of skin 
disability.  

At his November 1972 entrance examination for his second 
period of service, the veteran reported no history of skin 
diseases, and the examiner evaluated his skin as normal.  
Consistent with the veteran's hearing testimony, at no time 
during the veteran's second period of active service, which 
ended in November 1976, do the medical records show 
complaint, finding or diagnosis of skin disability.  

Military medical records during service in the reserves do 
show that on a drill weekend in December 1983, the veteran 
complained of an itching rash covering most of his body for 
the past five weeks for which he had been taking Benadryl.  
He was advised to see a dermatologist.  On a drill weekend in 
January 1984, he was noted to continue to have a rash, mostly 
on his abdomen and arms.  The examiner described it as 
maculopapular, 5-10 mm, sometimes confluent, sometimes 
pigmented, pruritic.  There was no history of oozing.  The 
impression was atopic dermatitis.  

Service medical records for the veteran's period of active 
duty from January 1991 to June 1991 include no mention of 
complaint, finding or diagnosis of skin disability.  

At an Individual Ready Reserve examination in May 1994, the 
veteran was noted to have fungal-type lesions on the lumbar 
area of his back.  He was then seen at a VA clinic where he 
gave a history of a pruritic hyperpigmented scaly rash on and 
off since 1970.  He said the lesions cropped up anywhere on 
his body but were currently worse on the lower back.  Later 
that month, the veteran was seen at a VA dermatology clinic 
where physical examination showed thick scaly plaques on the 
lower back, which the physician said were consistent with 
psoriasis.  The physician prescribed medication and 
recommended biopsy if there was no response to medications.  

At this stage of the analysis, the Board notes that the 
record shows current skin disability, lichen planus, which 
satisfies the requirement of current disability, the first 
Hickson element.  Further, the record shows that during his 
first period of active service the veteran had skin 
complaints and was diagnosed as having acne vulgaris with 
impetigo contagiase.  This arguably serves as evidence of 
disease in service, satisfying the second prong of Hickson.  

The Board finds, however, that the evidence of record does 
not supply the third Hickson element required to establish 
service connection, that being medical evidence of a nexus 
between the claimed in-service disease and the current 
disability.  The veteran has submitted American Academy of 
Dermatology and American Academy of Family Physicians 
Internet articles about lichen planus.  The articles describe 
symptoms and treatment but do not suggest that it arises from 
acne vulgaris with impetigo contagiase diagnosed in service.  
Further, while the veteran reports that he has had problems 
with his skin since service and there are records showing 
treatment for a skin rash in 1983 and fungal-type lesions in 
1994, examiners at those times considered atopic dermatitis 
and psoriasis and did not express an opinion as to a 
relationship to service; further, they did not suggest the 
presence of lichen planus, which is the currently diagnosed 
skin disability.  

As noted earlier, the veteran failed to report for a 
scheduled VA examination, the purpose of which was to obtain 
a medical opinion as to a relationship, if any, between the 
veteran's current skin disability and service.  The Board is 
therefore left with the veteran's own opinion and statements 
as to the etiology of his current skin disability, lichen 
planus.  He essentially contends that the symptoms he had in 
service have continued to the present, thereby establishing 
the onset of his current skin disability in service.  The 
Board notes, however, that although the veteran is competent 
to provide evidence of observable symptoms, he is not 
competent to attribute any symptoms to a given cause.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  It is now well 
established that a layperson such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that his current skin disability, lichen planus, had its 
onset in service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease or 
injury.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  
The veteran's statements and testimony are not, therefore, 
probative of the etiology of his current skin disability and 
its relationship to service.  

In summary, the Board finds that a chronic skin disability 
was not shown in active service, and the evidence does not 
demonstrate that the veteran's current skin disability, 
lichen planus, is related to active service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for skin disability 
must be denied.  


ORDER

Service connection for skin disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


